Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
PROVIDIAN BANCORP SERVICES               )
D/B/A PROVIDIAN BANCORP SERVICES    ) 
CORPORATION,                                                )                        No. 08-04-00187-CV
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                   County Court at Law No. 7
)
BARBARA GARCIA,                                        )                    of El Paso County, Texas
)
                                    Appellee.                          )                          (TC# 2002-5451)

MEMORANDUM OPINION

            This is an interlocutory appeal from an order denying Appellant’s motion to compel
arbitration.  Pending before the Court is Appellant’s motion to dismiss the appeal as moot.  After the
trial court denied Appellant’s motion to compel arbitration, Appellant filed a motion for
reconsideration and an evidentiary hearing.  Appellant also filed notice of appeal.  The trial court has
since reconsidered its prior ruling and has entered an order compelling arbitration.  Appellant
correctly asserts that the instant appeal has become moot as a result of the trial court’s order.  When
a judgment cannot have a practical effect on an existing controversy, the case is moot.  See Texas
Education Agency v. Dallas Independent School District, 797 S.W.2d 367, 369 (Tex.App.--Austin
1990, no writ).  Ordinarily, we would dismiss the underlying case as well as the appeal.  See Texas
Education Agency, 797 S.W.2d at 369 (noting general rule that the trial court’s judgment must be
vacated and cause dismissed when case is moot).  In this case, however, the general rule does not
apply because the appeal was taken from an interlocutory order rather than a final judgment.  The
trial court has set aside that order, and therefore the subject of the interlocutory appeal has become
moot, but the suit between the parties remains pending.  We therefore grant Appellant’s motion and
dismiss the appeal as moot. 


January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.